DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charbit et al. (CN 102246575). 
 	Regarding claims 1 and 24, Charbit teaches an intra-group communication method, comprising: acquiring, by group members in a group, a platooning dedicated resource (PDR) (same as communication the allocation of resources), wherein the PDR is used for intercommunication of all members in the group (Page 11, lines 5-18, Page 12, lines 17-44, Page 15, lines 4-13 especially Page 11, lines 5-18,…. communication the allocation of resources are for used for intercommunication of all members in the group. Page 15, lines 4-13, Charbit teaches according to the memory 450, controller 410 comprises a communication resource allocator 420, the communication resource allocator 420 configured to provide the communication the allocation of resources, in order to promote the wireless communication device to the apparatus directly between the equipment for communication. Communication resources, including the equipment group forming apparatus to the wireless communication device for synchronizing information, in groups, in a wireless communication device can be a device to operate as the master communication device. Controller 410 can be assessed directly to communication to the operating characteristics of the equipment, in order to make the communication resource allocator 420 can re-allocation of communication resources. Message generator of the controller 430 assembled for use by the transceiver 470 transmission including the allocation of communication resources, and reallocated messages); and 
 	performing, by the group members, the intercommunication after acquiring PDR configuration information related to the PDR, wherein the all members comprise the group members (Page 11, lines 5-18, Page 12, lines 17-44, Page 15, lines 4-13, page 17, line 42-page 18, line 9, especially Page 11, lines 5-18, Charbit teaches if introduced this article institute , the base station 210 can establish D2D group, such as to include the wireless communication equipment 260,270 of D2D group 290, wherein the communication resources assigned to it, in order to adapt to the direct communication path or link 280. Communication path or link 280 can include control and data resources. Base station 210 can be selected one of the wireless communication device, such as a wireless communication device 260, as main in the group of operation of the communication equipment. Another wireless communication device, the wireless communication device 270, as in the group is attached to the communication device. Base station 210 continuously assessment (for example, periodic assessment) these path or link 280 quality of service or another characteristic, in order to dynamically re-allocated for wireless communication equipment 260,270 of communication resources. Page 15, lines 4-13, Charbit teaches According to the memory 450, controller 410 comprises a communication resource allocator 420, the communication resource allocator 420 configured to provide the communication the allocation of resources, in order to promote the wireless communication device to the apparatus directly between the equipment for communication. Communication resources, including the equipment group forming apparatus to the wireless communication device for synchronizing information, in groups, in a wireless communication device can be a device to operate as the master communication device. Controller 410 can be assessed directly to communication to the operating characteristics of the equipment, in order to make the communication resource allocator 420 can re-allocation of communication resources. Message generator of the controller 430 assembled for use by the transceiver 470 transmission including the allocation of communication resources, and reallocated messages).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (CN 102246575) in view of Lim et al. (US 2014/0286284). 
 	Regarding claim 4, Charbit fails to teach the method of claim 1, wherein the PDR configuration information comprises at least one of: a resource position of the PDR, a resource size of the PDR, a resource duration of the PDR or a resource starting time of the PDR.
 	However, in related art, Lim teaches the method of claim 1, wherein the PDR configuration information comprises at least one of: a resource position of the PDR, a resource size of the PDR, a resource duration of the PDR or a resource starting time of the PDR (Paragraph 0107). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Lim’s teaching about wherein the PDR configuration information comprises at least one of: a resource position of the PDR, a resource size of the PDR, a resource duration of the PDR or a resource starting time of the PDR with Charbit’s invention in order to determine both short term and long-term resource usage at the cell level. 
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to teach the method of claim 1, further comprising: 
 	on condition that the group members are located within a coverage range of a network side device or a resource member in the group is located within the coverage range of the network side device, acquiring, by the group members, the PDR transmitted by the network side device and/or the resource member; or 
 	on condition that the resource member is located out of the coverage range of the network side device or the all members are located out of the coverage range of the 
 	wherein the resource member is one of the all members in the group which is configured to transmit to the network side device a configuration request for requesting the PDR and configure the PDR for the group members in the group.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 2009/0016317), Hong et al. (US 2018/0124836), Agiwal et al. (US 2015/0208421), Dimou et al. (US 2014/0187255), Manpuria et al. (US 2011/0211439), McNamara et al. (US Patent #9,661,620), Gilbert et al. (US 2015/0131510), Van Phan et al. (US 2014/0016494), Sung et al. (US 2010/0238875), and Buyukkoc et al. (US 2011/0151885).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132